Case 1:20-mc-00199-JGK-OTW Document 3-63 Filed 04/24/20 Page 1 of 4




           Exhibit KKK
                                Case 1:20-mc-00199-JGK-OTW Document 3-63 Filed 04/24/20 Page 2 of 4



                                          NEW YORK    LOS ANGELES     SOUTH FLORIDA      CHICAGO     NATIONAL     TRI-STATE

TRENDING:   Coronavirus   Blackstone   Compass   WeWork




                                           Swiss prosecutors are seeking two to 10 years of prison time

                                           TRD NEW YORK                                     August 13, 2019 05:57 PM
                                           Sta�


                                                                      




                                           From left: The Chrysler Building, Beny Steinmetz, and 76 Eleventh Avenue
                                           (Credit: Unsplash, Getty Images, and The XI)
 Case 1:20-mc-00199-JGK-OTW Document 3-63 Filed 04/24/20 Page 3 of 4



         NEW YORK   LOS ANGELES   SOUTH FLORIDA   CHICAGO   NATIONAL   TRI-STATE



Israeli billionaire Beny Steinmetz — the embattled diamond mogul who has
been a silent backer of New York real estate —will be tried by Swiss
prosecutors for allegedly bribing o�cials to win a lucrative mining contract
in Guinea.

Prosecutors who have been investigating the case for more than six years
said Steinmetz and his mining company, Beny Steinmetz Group Resources
(BSGR), used Swiss bank accounts in part to bribe o�cials and land the
mining contract in 2008, according to BBC. Steinmetz and BSGR have denied
the charges.

In 2016, Steinmetz was brie�y detained in Israel over the allegations. Last
year, Steinmetz and BSGR settled with Guinean authorities in exchange for
giving up the mining rights.

In addition to his mining activities, Steinmetz has been an important
background �gure in New York real estate, where sources said he’s funded
major developers through o�shore LLCs.

Over the years, sources have linked Steinmetz to several deals with Ziel
Feldman’s HFZ Capital Group, including the developer’s ultra-luxury condo
project at 76 Eleventh Avenue, where units on StreetEasy are asking between
$2.35 million and $14.5 million. HFZ paid $870 million for the site in 2015 and
landed a $1.25 billion construction loan from the Children’s Investment Fund
plus $300 million from Chinese investors through the EB-5 program. Sources
said Steinmetz was also a backer —a claim that HFZ “vigorously” denied.


                                     journalism.
  Case 1:20-mc-00199-JGK-OTW Document 3-63 Filed 04/24/20 Page 4 of 4



          NEW YORK   LOS ANGELES   SOUTH FLORIDA   CHICAGO   NATIONAL   TRI-STATE




(Steinmetz’s nephew, Raz, helped Kushner Companies’ acquire $190 million
of Greenwich VIllage property in 2012 and 2013, an investigation by
Bloomberg and the New York Times found.)

More recently, the Wall Street Journal reported Beny Steinmetz, reported
backer of Chrysler Building owner and HFZ, to be tried in Guinean bribery
scandal that Steinmetz backed Rene Benko, the founder of Austria’s largest
private real estate company, which teamed up with Aby Rosen’s RFR to buy
the Chrysler building for $150 million.

Benko’s Signa Holding GmbH controls $9.5 billion worth of property,
according to Real Capital Analytics. And it was his connection to majority
owner Abu Dhabi Investment Council that ultimately led to the deal.ome a
TRD insider today and support factual journalism.
According to the Journal, Steinmetz backed Benko’s acquisition of properties
in Karstadt, Germany, in 2012.

Separately, another Signa backer was Falcon Private Bank, which has been
tied to the 1MDB scandal — through which Malaysian development funds
were used to purchase luxury Manhattan condos and a stake in the Park Lane
hotel.

Signa told the Journal that both investors were reputable when they came
to the table. The company separated “immediately” when legal and
reputational issues came to light.
